internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom fi p 2-plr-117952-99 date date number release date legend tax-free funds plr-117952-99 advisor distributor x dear this responds to your request dated date on behalf of the tax- free funds that the internal_revenue_service rule on the status of certain exempt- interest dividends in the hands of a tax-free fund plr-117952-99 facts each tax-free fund is organized under state law either as a corporation or as a business_trust that issues a single series of shares or as one series of a multi-series trust each series of a corporation or business_trust and each trust is registered as an open-end management investment_company under the investment_company act of u s c 80a-1 et seq as amended the act each tax-free fund has elected to qualify as a regulated_investment_company ric under sec_851 of the internal_revenue_code advisor is the investment_advisor for the tax-free funds advisor is also the investment_advisor for three tax-exempt money market funds the tax-exempt money funds in which the tax-free funds seek to invest as further described herein distributor is the distributor for the tax-free funds distributor is an affiliate of advisor each tax-free fund seeks to invest cash in one or more of the tax-exempt money funds affiliated rics that qualify to pay exempt-interest dividends under sec_852 of the internal_revenue_code this cash is generated from a number of sources including interest received on portfolio securities unsettled securities transactions reserves held for investment strategy purposes scheduled maturity of investments liquidation of investment securities to meet anticipated redemptions new monies received from investors and market conditions warranting a cash-oriented defensive position each tax-free fund represents that no more than of its assets will be invested in one or more of the tax-exempt money funds by consolidating their cash management needs the tax-free funds may achieve various benefits these include freedom from investment minimums efficiencies and economies of scale an enhanced investment return and better liquidity and portfolio diversification and duration the tax-exempt money funds can be expected to benefit in a similar fashion from the increase in assets associated with this investment of cash the tax-free funds have obtained an order for exemptive relief from the securities_and_exchange_commission sec permitting them to use uninvested cash and cash collateral to purchase shares in the tax-exempt money funds under the terms of the sec order a tax-free fund’s investment in its affiliate s is permissible only to the extent that its aggregate investment in all the tax-exempt money funds does not exceed x of the tax-free fund’s total assets each tax-free fund and each tax-exempt money fund represents that at the close of each quarter of its taxable_year at least of the value as defined in sec_851 of its assets consists of obligations described in sec_103 each tax- plr-117952-99 free fund and each tax-exempt money fund further represents that it complies with the requirements of sec_852 pertaining to the mailing of written notices designating distributions as exempt-interest dividends law and analysis sec_852 of the code provides that a ric shall be qualified to pay exempt-interest dividends if at the close of each quarter of its taxable_year at least percent of the value of its total assets consists of obligations described in sec_103 sec_852 defines the term exempt-interest dividend as any dividend or part thereof paid_by a ric and designated by it as an exempt-interest dividend in a written notice mailed to its shareholders not later than days after the close of its taxable_year if the aggregate amount so designated with respect to a taxable_year of the company including exempt-interest dividends_paid after the close of the taxable_year as described in sec_855 is greater than the excess of-- i the amount of interest excludable from gross_income under sec_103 over ii the amounts disallowed as deductions under sec_265 and sec_171 a the portion of such distribution which shall constitute an exempt-interest dividend shall be only that proportion of the amount so designated as the amount of such excess for such taxable_year bears to the amount so designated sec_852 provides that an exempt-interest dividend shall be treated by the shareholders for all purposes of the subtitle subtitle a income taxes as an item of interest excludable from gross_income under sec_103 such purposes include but are not limited to-- i the determination of gross_income and taxable_income ii the determination of distributable_net_income under subchapter_j iii the allowance of or calculation of the amount of any credit or deduction and iv the determination of the basis in the hands of any shareholder of any share of stock of the company the treatment of the exempt-interest dividends_paid by a tax-free money fund in the hands of its shareholders is governed by sec_852 for all purposes of subtitle a one of the purposes of subtitle a specifically enumerated in sec_852 is the determination of taxable_income whether an item_of_income is an item of interest excludable from gross_income under sec_103 for purposes of sec_852 is such a determination accordingly each tax-free fund shall treat the exempt-interest dividends received from a tax-exempt money fund or from any other ric qualifying to pay exempt-interest dividends in accordance with sec_852 as an item of interest excludable from gross_income under sec_103 for all purposes of subtitle a including sec_852 plr-117952-99 conclusion based on the facts and representations set forth above we rule that exempt- interest dividends that are paid to a tax-free fund are treated under sec_852 as an item of interest excludable under sec_103 in the hands of a tax-free fund for purposes of sec_852 no opinion is expressed however as to whether the tax-free funds or the tax- exempt money funds qualify as rics that are taxable under subchapter_m part i of the code or whether they qualify to pay exempt-interest dividends under the requirements of sec_852 except as specifically ruled upon above we express no opinion on the federal tax consequences of the described transaction under any other provisions of the code this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel financial institutions products by william e coppersmith chief branch
